 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARLIN SHAMOEILYAN,                              No. 2:17-CV-0046-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgment was entered on September 27, 2018, remanding this matter for further

21   proceedings. Pending before the court is plaintiff’s unopposed motion for attorney’s fees under

22   the Equal Access to Justice Act (EAJA) (Doc. 29).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
 1                  Good cause appearing therefor, plaintiff’s unopposed motion is granted. See

 2   Hensley v. Eckerhart, 461 U.S. 424, 433, 436-47 (1983). Plaintiff is awarded EAJA attorney’s

 3   fees in the amount of $6,439.75, payable to plaintiff. See Astrue v. Ratliff, 130 S.Ct. 2521

 4   (2010).

 5                  IT IS SO ORDERED.

 6

 7

 8   Dated: February 27, 2019
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
